Judgment, Supreme Court, New York County (Rena Uviller, J.), rendered October 20, 1999, convicting defendant, upon his pleas of guilty, of robbery in the first degree and attempted robbery in the second degree, and sentencing him, as a second violent felony offender, to concurrent terms of 10 years and 7 years, respectively, unanimously affirmed.
Defendant’s suppression motion was properly denied. Probable cause for defendant’s arrest for the robbery of a jewelry store was established by evidence that defendant’s fingerprints were found in an area of the store that had been thoroughly cleaned immediately before the robbery. This evidence would lead a reasonable person to conclude that it was more probable than not that defendant was one of the perpetrators (see, People v Radoncic, 239 AD2d 176, 179, lv denied 90 NY2d 897). Since probable cause does not require proof beyond a reasonable doubt (People v Bigelow, 66 NY2d 417, 423), the People were not required to rule out any reasonable possibility that defendant left his fingerprints at some time prior to the robbery (cf., People v Steele, 287 AD2d 321). Concur — Nardelli, J. P., Mazzarelli, Andrias, Ellerin and Rubin, JJ.